LEE, C.J.,
for the Court:
FACTS AND PROCEDURAL HISTORY
¶ 1. Charlie Taylor is an inmate incarcerated within the Mississippi Department of Corrections (MDOC). Taylor filed a motion to show cause in the Sunflower County Circuit Court seeking judicial review of several decisions of the Administrative Remedy Program (ARP). Taylor had filed several complaints in the MDOC’s ARP, all of which were concluded via a Third Step Response. These Third Step Response forms indicated that Taylor had thirty days in which to seek judicial review. Taylor received his latest response form on November 24, 2009. According to Taylor, he filed his motion to show cause within thirty days after receiving this latest response form, and it also appears that Taylor failed to pay the required filing fee. The record indicates that Taylor’s motion to show cause was filed on February 5, 2010, well after the thirty days had elapsed.
¶ 2. The trial court determined that Taylor had failed to file his request for judicial review within the thirty days as required by Mississippi Code Annotated section 47-5-807 (Rev.2004). The trial court then dismissed Taylor’s motion as time-barred.
DISCUSSION
¶ 3. Pursuant to section 47-5-807, Taylor’s right to appeal a final decision of the MDOC under ARP must be asserted within thirty days after receipt of the final decision. Taylor failed to do so. “Filing within the statutorily-mandated time is jurisdictional.” Stanley v. Turner, 846 So.2d 279, 282 (1111) (Miss.Ct.App.2003). We conclude that Taylor’s motion for relief was not timely filed, and the trial court did not have jurisdiction. Accordingly, we affirm the trial court’s dismissal.
¶ 4. THE JUDGMENT OF THE SUNFLOWER COUNTY CIRCUIT COURT IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE APPELLANT.
IRVING AND GRIFFIS, P.JJ., MYERS, BARNES, ISHEE, ROBERTS, CARLTON, MAXWELL AND RUSSELL, JJ., CONCUR.